
	
		I
		112th CONGRESS
		2d Session
		H. R. 6639
		IN THE HOUSE OF REPRESENTATIVES
		
			December 5, 2012
			Mr. Gallegly
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Wildfire Suppressing Aircraft Transfer Act
		  of 1996 to facilitate inter-agency agreements with the Air National Guard and
		  the Air Force Reserve to secure Defense Support to Civil Authority (DSCA)
		  missions in the initial airborne response to fighting
		  wildfires.
	
	
		1.Air National Guard and Air
			 Force Reserve wildfire responseThe Wildfire Suppressing Aircraft Transfer
			 Act of 1996 (Public Law 104–307; 10 U.S.C. 2576 note) is amended by adding at
			 the end the following new section:
			
				3.Use of Air
				National Guard and Air Force Reserve for initial airborne response to fighting
				wildfires
					(a)Inter-Agency
				agreementsSubject to
				subsection (b), in order to prevent the loss of life and reduce property losses
				from wildfires, section 1535(a)(4) of title 31, United States Code, shall not
				apply to limit the use of inter-agency agreements with the Air National Guard
				or Air Force Reserve to procure the services of a unit of the Air National
				Guard or Air Force Reserve to conduct Defense Support to Civil Authority (DSCA)
				missions utilizing military fixed-wing aerial firefighting aircraft including
				Modular Airborne FireFighting System (MAFFS) units in the initial airborne
				response to fighting wildfires.
					(b)LimitationsSection 1535(a)(4) of title 31, United
				States Code, shall not apply to inter-agency agreements described in subsection
				(a) only when the Incident Commander determines—
						(1)privately contracted fixed-wing aerial
				firefighting aircraft are unavailable;
						(2)it necessary for military fixed-wing aerial
				firefighting aircraft including MAFFS units to perform an initial airborne
				response; or
						(3)it necessary that military fixed-wing
				aerial firefighting aircraft including MAFFS units are needed to supplement
				privately contracted fixed-wing aerial firefighting aircraft.
						(c)Rule of
				constructionNothing in this
				Act shall be interpreted as diminishing the role of contractor-owned and
				operated fixed-wing aircraft as the primary source of aerial firefighting
				assets for the Federal wildland firefighting
				agencies
					.
		
